 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCraftmatic Comfort Mfg. Corp. and Teamsters LocalUnion No. 574, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIO,Petitioner. Case 14-RC-10886August 21, 1990DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held February 1, 1990,1 and the hearingofficer's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The tally of ballots shows55 for and 53 against the Petitioner, with 1 nonde-terminative challenged ballotThe Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's fmdmgs2 and recommendations2 as modi-fied, and finds that a certification of representativeshould be issuedWe agree with the hearing officer's conclusionthat the Employer's objections to the election weretimely filed and that, when considered on theirmerits, do not warrant setting aside the electionWe disagree, however, with his recommendationAll dates are 1990 unless otherwise indicated2 The Employer has excepted to some of the hearing officer's credibil-ity findings The Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are mcorrect Stretch-Tex Co,118 NLRB 1359, 1361 (1957) We find no basis for reversing the findingsThe Employer has excepted to the hearing officer's consideration ofthe subjective reaction of employees in his evaluation of the merits ofsome of the Employer's objections We do not rely on the subjective re-action of employees in agreemg with the hearing officer that there is nobasis on which to set aside the electionThe Employer has excepted to the hearing officer's finding that theconduct listed under "other acts and conduct not specifically alleged"was an attempt to file untimely objections The Employer argues that theevidence offered at the hearmg was related to timely filed objections per-taining to threats The only "other acts" conduct that could arguably berelated to timely filed objections are alleged threats against John Cun-ningham and Susan Rinehart Assuming arguendo that these allegationsare related to threats encompassed in the timely filed objections, we findthat the evidence, even if credited, falls to establish a basis for settingaside the election Uncontroverted testimony established that Terry Cun-ningham and his brother, John, did not have a good personal relationship,and the Employer failed to show that alleged threats by Terry regardingJohn were related to union activity Similarly, we find that neither ananonymous phone call to Susan Rinehart inquiring about her union senti-ments, nor a statement by union supporters overheard by Rinehart indi-cating that employees who did not vote for the Union would not beelected as union representatives, constituted threats creating an atmos-phere of fear and coercion and warranting setting aside the election3 In the absence of exceptions, we adopt pro forma the hearing offi-cer's recommendation that Objections 11 and 12 be overruledthat the evidence submitted in support of the Em-ployer's objections be found untimely 4The election was held February 1, 1990, and thetally of ballots was made available to the parties atthe conclusion of the election Under Section102 69(a) of the Board's Rules and Regulations, ob-jections to the election were due in the RegionalOffice on February 8, 7 days after the preparationof the tally of ballots The Employer timely filedits objections to the election February 7 On Febru-ary 14, the Employer sent by Federal Express apackage containing the evidence in support of itsobjections That evidence was received in the Re-gional Office on February 15The hearing officer concluded that the evidencein support of the objections was untimely becausehe found that the evidence was due February 14, 7days after the objections were received by the Re-gional Office The Employer excepts, arguing thatthe evidence was not due until February 15 Weagree with the EmployerSection 102 69(a) of the Board's Rules and Regu-lations provides that the party filing objectionsshall furnish supporting evidence "[w]ithm 7 daysafter the filing of objections" Section 102 112 ofthe Board's Rules and Regulations defmes the dateof filing as "the day when the matter is required tobe received by the Board " We interpret theserules to mean that because the objections were notactually due until February 8, the evidence in sup-port of the objections was not due until February15 and thus was timely when received on that dateNot only does this interpretation give meaning toSection 102 112, but it also is in accordance withthe intent of the September 29, 1986 revisions tothe Board's Rules and Regulations These revisions,along with an explanatory statement, were pub-lished in the Federal Register on July 1, 1986 5The explanatory statement indicated that "[t]henew time periods for responding to Board actionhave been established as 7 days, or some multipleof that period, from the date of Board action,thereby avoidmg the occurrence of any filing dateon a Saturday or Sunday "6 The "Board action" inthis case was the preparation of the tally of ballotsUnder our reading of Section 102 69(a), objectionswere due 7 days after the tally, and supporting evi-dence was due 14 days after the tallyFurthermore, our interpretation is consistentwith other sections of the Board's Rules and Regu-lations that calculate the time for filing answering4 Although the hearing officer recommended finding that the evidencesubmitted in support of the objections was not timely, he neverthelessconsidered the objections on their merits51 Fed Reg 23744 (1986)Ibid299 NLRB No 71 CRAFTMATIC COMFORT MFG CORP515bnefs, cross-exceptions, and oppositions to requestsfor review from the last date on which the docu-ment to which they are responding may be filed 7Finally, we note that holding otherwise would en-courage parties to delay filing their objections untilthe final date possible, would negate predictabilityof time requirements, and would necessitate con-stant verification of the date the objections wereactually received in the Regional OfficeAccordingly, we hold that evidence in supportof objections is due 7 days from the date the objec-tions are required to be filed Based on our inter-pretation of the Rules, we find the evidence in thiscase was timely filed7 See Secs 102 46(dX1), 102 46(e), 102 67(e), and 102 69(e)CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majonty of the valid bal-lots have been cast for Teamsters Local Union No574, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof Amenca, AFL-CIO, and that it is the exclusivecollective-bargaining representative of the employ-ees in the following appropriate unitAll production and maintenance employeesemployed by the Employer at its Parma, MB-soun facility, EXCLUDING office clencaland professional employees, guards, and super-visors as defined in the Act